Citation Nr: 1525993	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  12-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased initial disability rating for residuals of prostate cancer, status post radical prostatectomy, rated as noncompensable from April 26, 2010, to April 30, 2014, and rated as 20 percent disabling beginning April 30, 2014.

2.  Entitlement to a compensable initial disability rating for erectile dysfunction.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1968 to May 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
November 2011 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  Prior to April 30, 2014, the Veteran's residuals of prostate cancer were not manifested by urine leakage requiring the use of an appliance or absorbent materials, urinary frequency, or obstructed voiding.

2.  Beginning April 30, 2014, the Veteran's residuals of prostate cancer are shown to be manifested by a daytime voiding interval between one and two hours; but his disability was not manifested by urine leakage requiring the use of an appliance or absorbent materials, or obstructed voiding manifested by urinary retention requiring intermittent or continuous catheterization.  

3.  The Veteran's erectile dysfunction is not shown to have caused a penile deformity.

4.  The Veteran's erectile dysfunction is not shown to have either required hospitalization or caused marked interference with employment.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating prior to April 30, 2014, and a disability rating in excess of 20 percent thereafter, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).
2.  Criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.115b, Diagnostic Code (DC) 7913-7522 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  With regard to the issue decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in May 2010.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
      
With regard to the issue decided in the instant document, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records, but no VA treatment was identified.  

The Veteran was also offered the opportunity to testify at a hearing before the Board, but he declined.  Also, VA afforded the Veteran relevant examinations in August 2011 and May 2014.  These opinions describe the Veteran's disability, take into consideration the relevant history, and provide an adequate rationale for the conclusions reached.  Additional explanation is appropriately found in the merits section of the instant document.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

The Board also finds compliance with the Board's September 2013 remand directives relating to the issue of entitlement to a compensable disability rating for residuals of prostate cancer, status post radical prostatectomy.  In that remand, the Board remanded this issue for a current medical evaluation of the Veteran's current disability.  The Board finds that a May 2014 examination satisfies the remand directives of the Board's September 2013 remand and that there has been compliance with the corresponding portion of the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

With regard to the issue of erectile dysfunction, it is noted that an supplemental statement of the case (SSOC) was issued rather than a statement of the case.  However, because the Board is assuming jurisdiction of the issue, and because the AOJ has adjudicated the issue, there is no prejudice to the Veteran in proceeding.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Prostate cancer

Residuals of prostate cancer, status post prostatectomy, have been rated under 38 C.F.R. § 4.115b, DC 7528 (2014), which addresses malignant neoplasms of the genitourinary system.  

Following the cessation of surgical, X-ray, antineoplastic chemotherapy
or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  See id. at Note.

In this case, the Veteran's prostate cancer was treated in 1998-1999.  As such, cessation of treatment ended years before the Veteran's filed his claim for service connection.  Fortunately, there has not been any indication of reoccurrence of the cancer.  In such a situation, the regulations direct that the condition should be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  As the below facts will demonstrate, the Veteran's predominant symptom relates to voiding dysfunction, rather than urinary tract infection.  

Voiding dysfunctions are rated under the criteria applicable to urine leakage, urinary frequency, or obstructed voiding.  Under the criteria applicable to urine leakage, a 20 percent rating applies when absorbent materials must be changed fewer than two times per day.  A 40 percent rating applies when absorbent materials must be changed two to four times per day.  A 60 percent rating applies when either an appliance is required or when absorbent materials must be changed more than four times per day.  38 C.F.R. § 4.115a.

Under the criteria applicable to urinary frequency, a 20 percent rating applies to a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent rating applies to a daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. 
§ 4.115a.

Under the criteria applicable to obstructed voiding, a 30 percent rating applies to urinary retention requiring intermittent or continuous catheterization. 38 C.F.R. 
§ 4.115(a) (2014).  A 10 percent rating applies to marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post void residuals greater than 150 cc; uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec); recurrent urinary tract infections secondary to obstruction; and stricture disease requiring periodic dilation every 2 to3 months.  Obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year is rated as noncompensable.  

Turning to the evidence of record, the Veteran filed a claim seeking service connection for residuals of prostate cancer in April 2010.  He was first afforded a VA examination for his claim in August 2011.  At that time, the Veteran denied any voiding dysfunction, to include urinary leakage, urinary frequency, or obstructed voiding.  Thus, the examiner did not provide any additional information pertaining to those symptoms.  The examiner also denied any history of recurrent symptomatic urinary tract or kidney infection.  

Of note, no treatment records have been identified or providing showing the need for the use of a pad during the course of the appeal prior to 2014.

In his December 2011 notice of disagreement and June 2012 VA Form 9, the Veteran reported experiencing urinary leakage as a result of strenuous lifting, standing quickly from a sitting position, and riding a bike for exercise.  Although it is noted that he did not report using a pad at that time.  Consequently, the Board remanded the matter for a new VA examination that addressed the history and current state of all residuals of the Veteran's prostate cancer, status post radical prostatectomy.  

The Veteran underwent a VA examination in May 2014.  Regarding urinary incontinence, the Veteran described wearing a pad for the "first couple years" after his prostatectomy in 1998.  He explained that he subsequently "got it under control," but also indicated that he still had some accidents when he did activities that involved straining, pushing, pulling, or lifting.  Accordingly, the examiner found that the Veteran had a voiding dysfunction that caused urine leakage, urinary frequency, and obstructed voiding.  

The Veteran denied the use of absorbent materials as a result of urine leakage.  He also informed the examiner that the use of an appliance was not necessary for his voiding dysfunction.  His voiding dysfunction did cause increased urinary frequency, however.  The urinary frequency manifested as daytime voiding intervals between 1 to 2 hours and nighttime awakening to void 2 times.  Regarding obstructed voiding, the Veteran had hesitancy, slow stream, and decreased force of stream.  However, the hesitancy was not marked, the voiding stream was not markedly slow, and the decreased force of voiding stream was not markedly decreased.  There were no other obstructive symptoms.  There were no urinary tract or kidney infections.    

Applying the rating criteria, the Board will first evaluate whether the Veteran is entitled to a compensable disability rating prior to April 30, 2014.  At the April 2011 VA examination, the Veteran denied a voiding dysfunction, to include urine leakage, urinary frequency, and obstructed voiding.  The first mention of record of there being urine leakage was in his June 2012 VA Form 9.  However, the Veteran did not report the required use of absorbent materials as a result of urine leakage.  Indeed, he denied the use of pads at his April 2014 VA examination.  The Veteran did not report urinary frequency during this time period, and he did not report obstructive symptoms either.  Thus, a compensable rating under DC 7528 is not warranted prior to April 30, 2014.  

Next, beginning April 30, 2014, a 20 percent rating is appropriate based on the Veteran's reported daytime voiding intervals between one and two hours.  A greater disability rating is not available to the Veteran during this period based on urine leakage or obstructed voiding, as there is no evidence to indicate urine leakage requires the use of absorbent materials which must be changed 2 to 4 times daily.  A rating in excess of 20 percent for urinary frequency is unavailable because there is no evidence to indicate there is daytime voiding interval less than one hour, or awakening to void five or more times per night.  Indeed, the Veteran reported awakening to void two times per night.  Similarly, a rating in excess of 20 percent based on obstructed voiding is unavailable to the Veteran because there is no evidence to show urinary retention requiring intermittent or continuous catheterization.  Finally, there is no record of a urinary tract infection during the appeal period.  

Accordingly, the Board finds that the evidence is against the assignment of a compensable schedular rating for residuals of prostate cancer prior to April 30, 2014, or a schedular rating in excess of 20 percent thereafter.  Therefore, the claim for increase ratings must be denied.  As such, the Veteran's claim is denied.

Erectile dysfunction 

The Board notes that erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

As such, the Veteran's erectile dysfunction is evaluated under Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is entitled to a 20 percent rating.  38 C.F.R. § 4.115b.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R. § 4.31.  Here, while the Veteran has not been assigned a compensable rating for his erectile dysfunction, he has been awarded special monthly compensation as a result of it.  In order to receive a compensable rating for erectile dysfunction there must be competent evidence that it causes a penile deformity.  

The Veteran has disagreed with the denial of a compensable rating.  However, evidence has not been advanced to show a penile deformity.  It is acknowledged that the Veteran has undergone a penile implant and reimplant in 2002 and 2009, but neither was to correct a penile deformity.  

As such, the criteria for a compensable schedular rating for erectile dysfunction have not been met and a compensable rating is denied.

Extraschedular Consideration 

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the Veteran receives special monthly compensation based on the loss of use of a creative organ.  However, it is acknowledged that the Veteran has been found to be unable to achieve an erection sufficient for penetration and ejaculation.  

To the extent that it is argued that the schedular rating criteria do not adequately consider the Veteran's erectile dysfunction and related symptomatology, the Board notes that even if the schedular rating criteria failed to adequately describe the Veteran's symptoms, it is not shown that his erectile dysfunction causes other related factors such as those provided by the regulation as "governing norms."  For example, the Veteran is fully employed and has not alleged missing any time on account of his erectile dysfunction.  Likewise, the Veteran has not been frequently hospitalized for his erectile dysfunction.  

With regard to the prostate cancer residuals, the schedular rating criteria address problems with voiding and leakage which appear to be his predominant symptoms.  The Veteran is also service connected for depression as secondary to his prostate cancer.  A review of the record does not appear to show any symptomatology of the Veteran's prostate cancer that is not adequately addressed by the schedular rating criteria.  

As such, referral for extraschedular consideration is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here the Veteran is fully employed and he has not alleged that he is unemployable on account of either his erectile dysfunction or his prostate cancer residuals.  Thus, the Board finds that Rice is inapplicable. 


ORDER

Initial disability ratings for residuals of prostate cancer, status post radical prostatectomy, rated as noncompensable from April 26, 2010, to April 30, 2014, and rated as 20 percent disabling thereafter, are denied.  

A compensable rating for erectile dysfunction is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


